Date : .An.1: 9-µsE 20, ~0:20 :

From:    Dominick Pugliese                                               FILED
         Fed.Reg.No.#72837-067                                        HARRISBURG, PA
         Unit 5711
         Federal Correction Institution                                 AUG 2 5 2020
         Fort Dix
         P.O. Box 2000                                            PER _ +0f-+l
                                                                            }_ _ _ _ _ __
         Joint Base MDL, NJ 08640                                        ('1iEPUTY CLERK

To      Clerk of Court's Office
        United States District Court
        Middle District of Pennsylvania
        Ronald Reagan Federal Building
        228 Walnut Street
        Harrishurg , PA 17108-9998

Re : United States v . Dominick Pugliese ; Case No. 1 :15-CR-182-01 Moti.on under 18
11,S , r. . Section 3582(c)(1)(A)(i) : Sentence Reduction .

r.IP.rk of the Court:
       Please accept this letter application as a motion under Title 1 8, United
States r. • des Services , Section 35B2(c)(1)(A)(i), requestin!J a sentFmce reduction
for compassionate release due to the extraordinary and compelling circumstances and
oursuant to the Coronavirus Aid, Relief, and Economic Security Act (hereinafter
"CARES Act"). At this time, Dominick P1Jgliese (hereinafter "Petitioner")s is
requesting a sentence reduction.
                                          BAr-:KROUND
        DOMINICK PUGLIESE was charged with 21 : 846 Conspiracy To Distribute and
Possession With Intent To District at Ceast 100 Grams of Heroin, Cocaine
Hydrochloride & Marijuana (CT-1) and was sentenced to 175 months and 5 years
supervised release.
   The Petitioner has a well-documented history of medical complications which stem
from injuries suffered prior to and during his incarceration. While housed in the
Federal Bureau of Prisons, he has suffered medical ailments due to the harsh living
conditions, dismal medical treatment, and sanitary conditions. Although the
Petitioner's physicians directed that he receive follow-up care and be placed on
the chronic care patient list, such care is repeatedly delayed and/or difficult to
obtain. He continues to suffer from problems associated to his · diagnosis of having
high blood pressure and asthma and still uses the asthma pump daily and is seeking
immediate home confinement. The Petitioner requests release in advance of his
release date (July 09, 2033), because he is at risk of contracting, and
experi1:1ncing serious complications from, COVID-19 if he remains housed in the
Federal Bureau of Prisons (the "BOP"). He spends most of each day in a 2 man cell
that is barely large enough for a single occupant and social distancing is
impossible as so stated by the Warden at his facility. The BOP acknowledges that
CDVID-1 9 is present within the BOP , See COVID-19 Tested Positive Cases, Federal
Bureau of Prisons, https://www.bop.gov/coronavirus/. The court's authority to act
on Petitioner's application considering that he has exhausted the administrative
remedies under § 3582(c) (1) (A), which req':,lires that a defendant seeking
compassionate release present his application to the BOP and then either (1)
administratively appeal an adverse result if the BOP does not agree that his
sentence should be modified, or (2) wait for 30 days to pass. On June 15th, 2020,
the Petitioner submitted a informal request for home confinement and compassionate
release applications to the Warden and staff which can be considered as a sensitive


                                           [1 ]
BP-9 application for a sentence modification to the Warden at the FCI Fort Dix
Facility. To date, the BOP nor Warden has not acted on that request. The Court
holds, however, that Petitioner's exhaustion of the administrative process can be
waived in light of the extraordinary threat posed-in his unique circumstances-by
the CDVID-19 pandemic. See Washington v. Barr, 925 F. 3d 1 09, 11 8 ( 2d Cir.
201 9) ( "Even where exhaustion is mandated by statute ... , the requirement is not
absolute.") The current pandemic has led to President Trump placing the United
States under a state of emergency for Covid-19 and this threat constitutes an
extraordinary and compelling reason to reduce the Petitioner I s sentence to time
served or to be placed on home confinement for the duration of his incarceation
time.

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A), authorizes courts to
modify terms of imprisonment as follows:

The court may not modify a term of imprisonment once it has been imposed except
that-in any case-the court, upon motion of the Director of the Bureau of Prisons,
or upon motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant's behalf or the lapse of 30 days from the receipt of such a
request by the warden of the defendant's facility, whichever is earlier, may reduce
the term of imprisonment (and may impose a term of probation or supervised release
with or without conditions that does not exceed the unserved portion of the
original term of imprisonment), after considering the factors set forth in section
3553(a) to the extent that they are applicable, if it finds that--
(i) extraordinary and compelling reasons warrant such a reduction •.. and that such a
reduction is consistent with applicable policy statements issued by the Sentencing
Commission. Accordingly, in order to be entitled to relief under 18 U.S.C. §
3582(c)(1)(A)(i), Petitioner must both meet the exhaustion requirement and
demonstrate that "extraordinary and compelling reasons" warrant a reduction of his
sentence. The Petitioner will address these requirements in turn.

                                     EXHAUSTION

      Section 3582(c)(1)(A) imposes "a statutory exhaustion requirement" that "must
be strictly enforced." United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at
*2 (S.D.N.Y. Feb. 4, 2020) (citing Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d
Cir. 2004) (internal quotation marks omitted). "Even whe_re exhaustion is seemingly
mandated by statute ... , the requirement is not absolute. 11 See Washington v. Barr,
925 F.3d 109, 118 (2d Cir. 2019) (citing McCarthy v. Madigan, 503 U.S. 14 •, 146-47
 (1992)). The Court need not decide whether § 3582(c) 1 s exhaustion requirement is a
jurisdictional requirement or merely a mandatory claim-processing rule. See Monzon,
2020 WL 550220, as *2 (describing split between courts on that question). The Court
may waive that requirement only if one of the recognized exceptions to exhaustion
applies. There are three circumstances where failure to exhaust may be excused.
"First, exhaustion may be unnecessary where it would be futile, either because
agency decision makers are biased or because the agency has already determined the
issue." Supra. Second, "exhaustion may be unnecessary where the administrative
process would be incapable of granting adequate relief." Supra at Barr, 925 F.3d at
119. Third, "exhaustion may be unnecessary where pursuing agency review would
subject plaintiffs to undue prejudice." Id. All three of these exceptions apply
here. "[U]ndue delay, if it in fact results in catastrophic health consequences,
could make exhaustion futile. Moreover, the relief the agency might provide could,
because of undue delay, become inadequate. Finally, and obvious! y, [ Petitioner]
could be unduly prejudiced by such delay." See Washington, 925 F.3d at 120-21; see
9lso Bowen v. City of New York 476 U.S. 467, 483 (1986) (holding that irreparable
injury justifying the waiver of exhaustion requirements exists where "the ordeal of

                                        [2]
having t • go through the administrative process may trigger a severe medical
setback 11 ( internal quotation ·marks, ci tati • n, and al terati • ns • mi tted)); Abbey v.
Sullivan, 978 F.2d 37, 46 (2d Cir. 1992) ("[I]f the delay attending exhaustion
would     subject   claimants       t•  deteriorating   health, ... then     waiver  may   be
appropriate."); New York v. Sullivan, 906 F.2d 910, 918 (2d Cir. 1990) (holding
that waiver was appropriate where "enforcement of the exhaustion requirement would
cause the claimants irreparable injury" by risking "deteriorating heal th, and
possibly even •.. death"). Here, even a few weeks delay carries the risk • f
catastrophic health consequences for the Petitioner. The Court concluded in
Washington v. Barr, that requiring the defendant t • exhaust administrative
remedies, given his unique circumstances and the exigency • fa rapidly advancing
pandemic, would result in undue prejudice and render exhaustion • f the full BOP
administrative process both futile and inadequate. T• be sure, "the policies
favoring exhaustion are most strongly implicated" by challenges t • the application
of existing regulations t • particular individuals. See Pavan • v. Shalala, 95 F.3d
147, 150 (2d Cir. 1996) (internal quotation marks, citation, and alterations
omitted). Ordinarily, requests for a sentence reduction under § 3582(c) would fall
squarely int • that category. But "courts should be flexible in determining whether
exhaustion should be excused," id . at 151, and 11 [t]he ultimate decision of whether
t • waive exhausti • n ... . sh • uld al s o be guided by the policies underlying the
exhaustion requirement. 11 See Bowen, 4 76 U. 5. at 484. The provision allowing
defendants t • bring motions under § 3582(c) was added by the First Step Act, Pub.
L. N•• 115-391, 132 Stat. 5194 (2018), in order t • "increas[e] the use and
transparency • f compassionate release." 132 Stat. 5239. Requiring exhaustion
generally furthers that purpose, because the bop is best situated t • understand an
inmate's health and circumstances relative t • the rest of the prison population and
identify "extraordinary and compelling reasons" for release. See 1 B U. 5. C. §
3582(c)(1)(A)(i). In the Petitioner's case, however, administrative exhaustion
would defeat not further, the policies underlying § 3582(c). Here, delaying release
amounts t • denying relief altogether. The Petitioner still has a substantial amount
• f time remaining • n his sentence, and pursuing the administrative process would be
a futile endeavor; and, he is unlikely t • receive a final decision from the BOP.
The Petitioner asks that his sentence be modified s • that he can be released now,
because remaining incarceration for even a few weeks increases the risk that he
will contract COVID-19.

                                         DISCUSSION

       The Court in Perez, found that the defendant set forth II extraordinary and
compelling reasons" t • reduce his sentence t • time served. See United States v.
Perez, Case N•• 12-CR-513-3 (AT)(S.D.N.Y. April 1, 2020); see also 18 U.5.C. §
3582(c)(1)(A)(i). The Government in Perez, did not dispute that the defendant had
shown compelling reasoning t • have his sentence reduced t • time served. Id. And
Perez's medical condition, combined with the limited time remaining • n his prison
sentence and the high risk in the MDC posed by COVID-19, clears the high bar set by
§ 3582(c)(1)(A)(i). Furthermore, the Petitioner has served 4 yea~s and 5 months of
his 175 months prison term. The authority t • define ''extraordinary and com~8lllng
reasons" has been granted to the United States Sentencing Commission, which has
defined that term as U.5.5.G. § 181 .13, comment n.1. See United States v. Ebbers,
No. 02 Cr. 11443, 2020 WL 91399, at *4-5 (S.D.N.Y. Jan. B, 2020).

I. EXTRAORDINARY AND COMPELLING REASONS FOR RELEASE

        First, e xtraordinary and compelling reasons for modi ficati • n exist where
 [t]he defendant is ... suffering from a serious physical • r medical condition ...
11

that substantially diminishes the abllity to orovide self-care within the
environment • fa correctional facility and from which he • r she is not expected t •
recover. 11 See U. 5 .5 .G. § 1 81 .13. A number • f courts have denied applications for

                                           [ 3]
                                              CERTIFICATE OF SERVICE


 I, DOMINIC K PUG LIESE, acting Prose litigant in accordance with 28 U.S.C. § 1746
under the pains and penalty of perjury without the United States do hereby certify
that I    served this Motion For Compassionate Release pursuant to 18 U.S.C.                       §
3582(c)(1)(A) to the Clerk of Court's Office For The United States District Court,
Middle District of Pennsylvania, Ronald Reagan Fed?.rAl R11ilr:fi n~ ??A liJAl nut c;+.r?.et ,
Harrisburg, PA 17108-9998 by the United C,tAt8R Post81 pr F! r airl mA{lln~ qF!~vl~8 on
this   20th   day of Alilg']llstc, 2020:.2: ., : '

                                                                       Respectfully submitted,


                                                                   By; ,!4..~~';µ'J,~~-!-~~~~~~~
                                                                             INICK PUGLIESE ACTING PRO-SE
                                                                         FED.REG.N0.#72837-067
                                                                         UNIT 5711
                                                                         FEDERAL CORRECTION INSTITUTION
                                                                         FORT DI.X
                                                                         P.O. BOX 2000
                                                                         JOINT BASE MDL, NJ 08640.




                                                     [5]
~~~~~~:c~R-a~~~<:5\ie;~
HOUSING UNIT: _ 5~- - 7
                      ----4----/,._.(.....--_ _ _ _ __                                                                                        / JL           ..,. I?~      ~
                                                                                                                                                                        :.Jlo ,-
FEDERAL CORRECTIONAL INSTITUTION                                                                                                  ,....!
                                                                                                                                    ';"J.,~
                                                                                                                             , U SA ,   ER
                                                                                                                                                 us,   FDR E Ye,,
                                                                                                                                                                    \      u~ l\o RE y ER
                                                                                                                                                                         .__dt..l_

P.O. BOX 2000
FORT DIX, NJ 08640
                                                                                                                                  \         Q        2, 2D2o :;
                                                                                                      \                                . ~
                                                             C-\e~\::.            0~        Lou.f'-\-S                                     ""~~_es _
                                                   ~"'0-.         U ~~.,,_ ~elu·,".\ Q,CJ.~ \t "'j
                     RECE IVE.D                           ~ ~ 8 W~\""'<..t+ s~,-e-ei'
                        HARRISBURG, PA
                                                         t\ fi f'f'l-5 \Ju~, ~ A \\ \o'is' - 11''19 g
                  PER         --·   .:lt
                                                    i ··;:: i l:1E1:±:2SEi£;   1::;:H:n:i       11, 1,11111,, 1111, II' 11 '1 "II 11I'' I' Ill', ,111 ti llll'll111ll ,1,
                                                                                                                         1                                          11 1
